142 F.3d 443
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mark JENKINS, Plaintiff-Appellant,v.Allan H. COON;  Gerald C. Neufeld;  William P. Haberlach;Robert H. Grant;  Ron Robertson;  Ron Reed;  RonReed Trucking;  Farmers InsuranceCompany of Oregon, Defendants-Appellees.
No. 97-35938.D.C. No. CV-97-00845-MRH.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 19982.Decided April 28, 1998.

Appeal from the United States District Court for the District of Oregon Michael R. Hogan, District Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.

MEMORANDUM1

1
Mark Jenkins appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 action for lack of subject matter jurisdiction.  We affirm.  The district court properly concluded that it lacked jurisdiction to review Jenkins' impermissible collateral challenge to the Josephine County Circuit Court's denial of his motion to set aside an arbitration order.  See Branson v. Nott, 62 F.3d 287, 291 (9th Cir.1995).

AFFIRMED.3


2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


3
 We decline to consider Jenkins' challenge to the constitutionality of the Oregon mandatory arbitration program because he failed to raise this issue in his complaint